Citation Nr: 1707866	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1987 until his retirement in January 2010.  The Veteran's decorations for his period of active service include the Air Force Outstanding Unit Award with valor.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Providence, Rhode Island.

The Board notes that the Veteran filed a timely notice of disagreement with the initial rating assigned for his service-connected left knee disability in the June 2010 rating decision.  The Veteran was issued a statement of the case with respect to that issue in March 2012.  In his April 2012 substantive appeal, the Veteran specifically limited his appeal to the issue currently before the Board.  Therefore, the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

A review of the record shows that, in October 1986, the Veteran was afforded an enlistment examination.  In the examination report, it was noted that the Veteran had a pre-existing right knee disability.  An orthopedic consultation was ordered, and the consulting physician found the Veteran to be sound and sufficiently healthy to enter into active service.  The Veteran was subsequently accepted into active service in April 1987.  Service treatment records (STRs) are negative for any complaints of right knee pain or discomfort for the remainder of his period of active service.

The record shows that the Veteran was diagnosed with a right knee arthritis disability in August 2010 and underwent right knee arthroscopic surgery in March 2011.  In a March 2012 statement, the Veteran's treating orthopedic surgeon provided a medical opinion linking a right knee arthritis disability to his active service.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 2929, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In December 2009, the Veteran was afforded a VA examination.  The examiner opined that there was no diagnosis of a right knee disability because x-ray results yielded no pathology to render a diagnosis.  The examiner did not provide an opinion as to whether the Veteran's knee disability was aggravated beyond the normal progression during his active service.

In addition, to his direct claim of aggravation, the Veteran also asserts that his right knee arthritis was chronically worsened by stress placed on the joint due to overcompensation for his service-connected left knee disability.  In this regard, the December 2009 examiner did not convey an opinion as to whether the Veteran's service-connected left knee disability permanently aggravated, or chronically worsened, his right knee disability.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present right knee disability.

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his right knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether the Veteran's right knee disability was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression of the disorder) during active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified right knee disability was chronically worsened by the service-connected left knee disability, to include any altered gait/body mechanics resulting from such.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


